Citation Nr: 0712296	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  98-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
left knee undersurface tear of the posterior body of the left 
medial meniscus with history of anterior cruciate ligament 
laxity.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for left knee 
undersurface tear of the posterior body of the left medial 
meniscus with history of anterior cruciate ligament laxity 
and ultimately assigned an initial rating of 20 percent for 
the disability, effective October 20, 1995.  

The Board remanded this case in August 2001 and May 2006.  It 
returns now for appellate consideration.


FINDING OF FACT

The veteran's service-connected left knee undersurface tear 
of the posterior body of the left medial meniscus with a 
history of a torn medial meniscus has been manifested by a 
torn medial meniscus, pain on motion, swelling, 
chondromalacia, a bone bruise of the medial femoral condyle 
and the medial tibial plateau, medial joint line tenderness 
and degenerative joint disease without limitation of flexion 
of 60 degrees or limitation of extension of 5 degrees during 
any portion of the appeal period. 


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 
percent for left knee undersurface tear of the posterior body 
of the left medial meniscus with a history of a torn medial 
meniscus are not met during any portion of the appeal period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his left knee disability, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran has been assigned a 20 percent rating under 
Diagnostic Code (DC) 5258, for dislocated semilunar 
cartilage.  See 38 C.F.R. § 4.71a.  He contends that he is 
entitled to a higher rating.  For the reasons that follow, 
the Board concludes that the criteria for a rating in excess 
of 20 percent are not met.

DC 5258 assigns a single rating of 20 percent for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, which the veteran already 
receives.  This rating was provided on the basis of a medial 
meniscus tear discovered by a positive McMurray's sign in 
October 1996 and by MRI in August 2002.  Similarly, DC 5259 
rates symptomatic removal of semilunar cartilage.  As the 
veteran receives the maximum rating under DC 5258, which 
exceeds the maximum rating under DC 5259, further discussion 
of DCs 5258 and 5259 is unwarranted.  As such, the Board must 
look to other possible ratings provisions to determine 
whether a higher rating is warranted.  

The veteran has also been service connected for anterior 
cruciate ligament laxity.  DC 5257 provides ratings for 
recurrent subluxation of the patella and for lateral 
instability of the knee.  Ratings of 10, 20 and 30 percent 
are available for "slight," "moderate" and "severe" 
symptoms, respectively.  See 38 C.F.R. § 4.71a, DC 5257.  The 
veteran has complained, at various times, of buckling and 
sensations that the knee will give way.  The Board notes that 
while the veteran was service connected for anterior cruciate 
ligament laxity, objective evidence of ligament laxity was 
shown only during the initial VA examination of record.  The 
October 1996 VA examination report indicates that the veteran 
had "minimal laxity of the anterior cruciate ligament."  
The report also stated that the patella was "unusually 
mobile."  Since that time, no instability or unusual 
mobility of the patella has been noted.  This is despite 
additional VA examinations performed in April 1998, December 
1999, July 2002 and October 2006.  The veteran's copious 
outpatient treatment notes do not diagnose ligament 
instability or unusual patella mobility.  In particular, a 
June 2002 treatment note states that there is no instability.  
Similarly, an August 2004 treatment note states that the 
veteran's ligaments were stable.  There is notation of 
increased valgus in September 2002 and the veteran was 
provided a brace in December 2003.  The veteran also began 
using a cane in 2004.  The objective testing, however, 
remained normal.  In short, while instability was identified 
on the veteran's initial October 1996 VA examination, all 
further objective evidence in the succeeding decade does not 
show ligament instability.  The Board finds that the 
preponderance of the evidence demonstrates that the veteran's 
left knee ligaments are not unstable to a degree that could 
be considered "slight."  The Board concludes that a rating 
under DC 5257 is not warranted.  

Turning to other potentially applicable Diagnostic Codes, 
limitation of motion is rated under two Diagnostic Codes.  DC 
5260 provides for the evaluation of limitation of flexion of 
the knee.  A 0 percent rating is warranted when leg flexion 
is limited to 60 degrees, a 10 percent rating is warranted 
when it is limited to 45 degrees, a 20 percent rating is 
warranted when it is limited to 30 degrees and a 30 percent 
rating is warranted when leg flexion is limited to 15 
degrees.  DC 5261 provides for the evaluation of limitation 
of extension of the knee.  A 0 percent rating is warranted 
when leg extension is limited to 5 degrees, a 10 percent 
rating is warranted when it is limited to 10 degrees, a 20 
percent rating is warranted when it is limited to 15 degrees 
and a 30 percent rating is warranted when leg extension is 
limited to 20 degrees.  38 C.F.R. § 4.71, Plate II, shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

As limitation of motion is not among the symptoms considered 
under DC 5258, a separate rating or ratings may be assigned 
for compensable limitation of flexion or extension of the 
knee.  See VAOPGCPREC 2397; Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  However, in the present case, the Board 
finds that the veteran does not have a compensably limited 
range of motion.  At his October 1996 and April 1998 VA 
examinations, his range of motion was noted to be zero to 140 
degrees.  At his December 1999 VA examination, his range of 
motion was noted to be "basically within the range of 
normal."  A February 2001 treatment note indicated that the 
veteran's range of active motion was severely limited, from 
75 degrees to 112 degrees.  The Board does not think that 
this is an accurate assessment of the veteran's disability.  
The same note indicates that the veteran's gait is normal, 
which is inconsistent with the reported range of motion.  A 
March 2001 assessment from the veteran's Social Security 
records indicates that the veteran had a normal range of 
motion.  

The record reflects that the veteran broke his left ankle in 
January 2002.  The veteran underwent surgery and was in 
rehabilitation for the rest of that year.  During an April 
2002 consultation examination, the veteran was noted to have 
muscle atrophy of the left leg, subsequent to his left ankle 
injury.  An outpatient treatment note, also from April 2002, 
indicated that the veteran had a full range of motion.  A 
July 2002 VA examination in association with this claim 
indicates that the veteran had a range of motion of zero to 
110 degrees.  A September 2002 treatment note indicates that 
the veteran's left knee range of motion was limited to 12 to 
114 degrees of passive range of motion and 19 to 112 degrees 
of active range of motion.  A second September 2002 treatment 
note shows that the veteran had no limitation of motion.  The 
next record is from August 2003 indicating no limitation of 
motion.  Again, it does not appear that the limitation of 
motion reported in September 2002 was an accurate measure of 
the veteran's disability, in light of the contemporaneous 
records showing normal range of motion.  

The last range of motion assessment is from the October 2006 
VA examination.  The veteran's range of flexion was noted to 
be between 115 to 124 degrees on repetition.  Extension was 
to zero or even one degree of hyperextension on repetition.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence does not show that the 
veteran's left knee flexion is limited to 60 degrees or his 
extension limited to 5 degrees.  Accordingly, the Board 
concludes that the criteria for compensable ratings under DC 
5260 and DC 5261 are not met.  See 38 C.F.R. § 4.71a.  

The Board notes that the August 2002 MRI mentioned above also 
identified a bone bruise on the medial femoral condyle and 
medial tibial plateau, along with mild chondromalacia.  There 
is no indication as to whether or not the bruise is a 
permanent condition.  The bone bruise, however, does not 
appear to have a functional impact beyond pain.  There is no 
specific DC to cover bone bruises.  The criteria of 
Diagnostic Code 5262, for impairment of the tibia and fibula, 
are not applicable in this case since the evidence of record 
does not indicate the left knee disability is manifested by 
malunion or nonunion of the tibia and fibula, without 
indication of additional functional loss.  Chondromalacia is 
a "softening of articular cartilage."  Dorland's 
Illustrated Medical Dictionary 356 (30th ed. 2003).  It is 
manifested by pain, crepitus and effusion.  Id.  The veteran 
receives the maximum rating for cartilage under DC 5258.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Pain, 
crepitus and effusion are a part of the rating criteria for 
semilunar cartilage under DC 5258, and there is no reasonable 
method apparent on the record to show that the veteran's 
complaints of pain are the distinct results of two separate 
cartilaginous disorders.  Similarly, the veteran's bone 
bruise has no distinct symptomatology that would enable the 
Board to assign a separate DC.  The Board concludes that 
additional ratings on the basis of the bone bruise and 
chondromalacia are not warranted.  

The Board has also considered the other Diagnostic Codes 
available for knee disabilities.  The evidence does not show 
that the veteran has ankylosis, tibia or fibula impairment or 
genu recurvatum.  The Board concludes that ratings under DCs 
5256, 5262 and 5263 are not warranted.  See 38 C.F.R. 
§ 4.71a.  

The Board also notes that the veteran was diagnosed with 
minimal degenerative joint disease in the left knee by x-ray 
at his October 2006 VA examination.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Id.  A rating of 20 percent is 
for application when the veteran suffers incapacitating 
episodes as a result of the arthritis.  Id.  

The veteran has had numerous complaints over the years of 
swelling, medial joint tenderness and pain in the left knee.  
Most of these complaints were unattended by x-ray 
confirmation of degenerative joint disease.  The October 2006 
examination is the only medical evidence of record that 
accompanies the confirmation of joint disease.  This 
examination indicates that the veteran had no instability, 
crepitus or grinding.  There were no clicks or snaps, masses, 
or effusion.  The McMurray's sign was negative and the 
Lachman's sign was normal.  The veteran could heel and toe 
walk and pivot smoothly.  The veteran could squat only 
halfway, indicating that he felt as though the knee would 
lock, which it did not.  The examiner concluded that that the 
"[o]bjective examination is relatively unremarkable except 
for the complaints of pain."  The Board notes that the 
veteran's current 20 percent rating is warranted for pain, 
effusion and locking related to the medial meniscus of his 
knee.  There is no evidence of record showing that the 
veteran has effusion or locking.  Accordingly, the veteran's 
complaints of pain justify his current 20 percent rating.  
Granting a second rating under DC 5003 for painful motion 
would violate the anti-pyramiding rule set out above.  See 
38 C.F.R. § 4.14.  The Board concludes that a rating for 
degenerative joint disease is not warranted.  

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  However, 
where a diagnostic code is not predicated on a limited range 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Such is the case with Diagnostic Code 5258.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration in this case.

The Board has considered the rule of Fenderson, supra.  As 
the Board finds that the preponderance of the evidence is 
against a disability picture that would merit a rating in 
excess of 20 percent at any time during the period on appeal, 
the Board concludes that the rule of Fenderson is not for 
application.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in May 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Although this letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in May 2006, he was provided six months to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in November 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The May 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a November 1996 decision of the RO.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records were obtained.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
1996, 1998, 1999, 2002, and 2006.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  There is no rule as to 
how current an examination must be, and the Board concludes 
the examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
left knee undersurface tear of the posterior body of the left 
medial meniscus with a history of a torn medial meniscus is 
denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


